Citation Nr: 0837012	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-28 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
granted the veteran's claim for service connection for a 
skin disorder and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from February 
3, 2004.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

In the more recent August 2006 statement of the case (SOC), 
issued during the pendency of this appeal, the RO increased 
the rating for the skin disorder to 30 percent with the same 
retroactive effective date of February 3, 2004.  The veteran 
has since continued to appeal, requesting an even higher 
rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2007).  


FINDING OF FACT

The veteran's skin condition has not involved more than 40 
percent of exposed areas affected.  Nor has it required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs on an annual 
basis.  


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 30 percent for the skin disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.118, Diagnostic Codes 7800-7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, obviously, if the Board 
is granting the requested benefit, this, too, would render 
any notice error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March and September 2004.  Those letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence - keeping in mind that his claim initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection, since granted.  Note also 
that a more recent August 2006 letter complied with Dingess 
by discussing the downstream disability rating and 
effective date elements of his claim.  And there has been no 
reason to again go back and readjudicate his claim, such as 
in an SSOC, because he has not submitted any additional 
evidence in response to that additional Dingess notice.  
38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 2007).  
Although he submitted more lay evidence and personal hearing 
testimony, this evidence was duplicative of contentions 
already considered by the RO.  That is to say, the absence of 
an SSOC after the most recent notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).

It further deserves mentioning that in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 491, 500.  Thus, as the veteran's claim for a higher 
initial disability rating for his skin disorder was appealed 
directly from the initial rating assigned, no further section 
5103(a) notice is technically required.  See Goodwin v. 
Peake, 22 Vet App 128 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Dingess supra.  But as mentioned, 
this notwithstanding, he has in fact received additional 
notice regarding his increased rating claim in the August 
2006 letter, as well as information as to the laws and 
regulations governing the assignment of effective dates. 
 Dingess, supra.  Also, though not required, he received 
additional notice regarding his increased rating claim in a 
June 2008 letter complying with the requirements of the 
recent Court decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination initially to 
assess the etiology, then severity, of his skin disorder.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  Here, the VA compensation examination of 
the veteran's skin disorder was in May 2005, so relatively 
recently.  The Board acknowledges the representative's 
arguments in the November 2007 statement as to why the Board 
should remand this case for another examination to assess the 
veteran's residual scarring.  And although the representative 
is correct in pointing out the most recent examiner noted 
"N/A" [not applicable] in response to the questions 
regarding scarring, the questions relating to scarring on the 
VA examination worksheet are all stated in the conditional 
form, such that "N/A" must be construed to indicate the 
veteran had no observable scars at the time of the May 2005 
examination.  And the need for taking a color photograph is, 
in turn, dependent upon the examiner noting disfigurement or 
disfiguring scars of the head, face, or neck, which, however, 
the examiner did not note as present.  Consequently, another 
examination to evaluate the severity of the veteran's skin 
disorder is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Analysis

The veteran asserts that he has been suffering with skin 
problems since being exposed to Agent Orange in Vietnam.  He 
contends that he has had an extremely active rash on his 
abdomen, scrotum, and both upper legs, involving open wounds 
and "puss-sacks"; visible bleeding through shirts; and 
open, bleeding sores on his face, neck, and arms.  He asserts 
his skin disorder symptoms have prevented him from pursuing 
employment in his field of education, biological research.  
He also had difficulty maintaining employment in an office 
job as a technical writer.  Instead, he has had to make due 
with driving a taxicab, part-time at nights, for the past 
twenty-five years.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, a discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In this case, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary 
importance.  See also, however, Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126

The veteran filed his claim in February 2004.  Therefore, the 
amended rating criteria for skin conditions, effective August 
30, 2002, are applicable in this case.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

The veteran asserts that he is entitled to an increased 
initial disability evaluation for his skin condition, which 
is rated under Diagnostic Code 7806, for dermatitis or 
eczema.  38 C.F.R. § 4.118 (2007).  Alternatively, depending 
upon the predominant disability, this type of skin disorder 
also may be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805).  

Here, the evidence clearly indicates the veteran's 
predominant skin disability is a severe dermatitis or eczema, 
which has appropriately been rated under DC 7806.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be 
upheld if supported by explanation and evidence).  There has 
been no indication that his predominant skin disability is, 
instead, scarring or disfigurement of the head, face, or 
neck, thus making DCs 7801-7805 inapplicable.  The Board 
acknowledges that there is some lay testimony from the 
veteran, his wife, a friend (K.D.), and a February 2004 VA 
treatment note, stating he has had scars.  But, 
significantly, even after conducting a thorough independent 
physical examination, the May 2005 VA skin examiner did not 
note any scarring.  The examiner also found that the forehead 
and neck had few punctate excorciations, and that the skin 
disorder affected only 1 percent of exposed areas, which 
hardly establishes any significant disfigurement of the head, 
face, or neck.  Further, the veteran, himself, reported to 
the examiner a history of a rash on his trunk, arms, and 
legs, and the examiner also indicated the veteran's arms were 
most affected by the skin disorder.  Therefore, consideration 
under DC 7806 remains most appropriate.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC by a VA adjudicator must be specifically 
explained).



Under DC 7806, a 0 percent (noncompensable) evaluation is 
warranted when the skin condition covers less then 5 percent 
of the entire body or less than 5 percent of the exposed 
areas affected, and; no more than topical therapy is required 
during the previous 12 month period.  A 10 percent evaluation 
is warranted when the skin condition covers at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation is warranted when 
the skin condition covers 20 to 40 percent of the entire body 
or 20 to 40 percent of the exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12 
month period.  A 60 percent evaluation, the highest rating 
allowable pursuant to this Diagnostic Code, requires evidence 
of exposure of more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected; or the need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  

As mentioned, the veteran had a VA dermatology examination in 
May 2005.  The objective competent medical evidence of record 
also includes VA records for skin disorder treatment since 
May 1998, the first documented post-service treatment on 
record for his skin disorder.  But there is no medical 
evidence that allows for providing him an even higher 60 
percent rating.  

Indeed, the May 2005 VA examiner found that 1 percent of 
exposed areas (i.e., head, face, neck, and hands) and 20 
percent of the veteran's entire body were affected by his 
skin disorder, diagnosed at that time as neurotic 
excoriations.  Although, unfortunate, this is simply 
insufficient to meet the criteria for the higher 60 percent 
rating, which requires that the skin disorder affect a 
greater portion of the skin.  There are no medical records 
finding exposure of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected.  And there 
are no findings by the May 2005 VA examiner, nor any evidence 
from the treatment records, that the veteran's skin condition 
requires the use of immunosuppressive medications or 
corticosteroids for any duration, let alone on a constant or 
near-constant basis annually.  Therefore, he is not entitled 
to a 60 percent evaluation for his skin condition under DC 
7806.  38 C.F.R. § 4.7.  

Since the veteran's skin disability has never been more than 
30-percent disabling at any time since February 3, 2004, the 
effective date of service connection, the Board cannot 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

And as the preponderance of the evidence is against the 
veteran's claim for an initial disability rating higher than 
30 percent for his service-connected skin disorder, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Consideration of Extra-Schedular Evaluation

Finally, the Board finds that the evidence does not reflect 
exceptional or unusual circumstances to warrant referring 
this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated 
by his schedular rating for his disability.  See also 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Importantly, even 
noting his difficulty obtaining employment in his field of 
education, biological research, he nonetheless was able to 
work at least part-time as a taxicab driver for the last 
twenty-five years.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting he is not adequately compensated 
for his disability by the regular rating schedule.  His 
evaluation and treatment has been primarily, 
if not exclusively, on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.


ORDER

The claim for an initial rating higher than 30 percent for 
the skin disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


